Citation Nr: 9905611	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  98-14 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines




THE ISSUE

Whether the appellant meets the requirements for basic 
eligibility for nonservice-connected disability pension 
benefits.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel



INTRODUCTION

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, dated in July 1998.  That decision denied the 
appellant's claims of entitlement to nonservice-connected 
pension benefits.


FINDINGS OF FACT

The appellant had guerrilla service from May 1943 to August 
1945, as recognized by the U.S. military.


CONCLUSION OF LAW

The appellant's service does not constitute active military 
service for purposes of entitlement to pension benefits.  
38 U.S.C.A. §§ 107(b), 1502, 1521(j) (West 1991);  38 C.F.R. 
§§ 3.8, 3.203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The pertinent laws and regulations in this case authorize the 
payment of pension benefits to a veteran of a period of war 
who has the requisite service and who is permanently and 
totally disabled from disability not the result of willful 
misconduct.  38 U.S.C.A. §§ 1502, 1521 (West 1991).

Certain types of service are excluded by law from 
constituting the requisite military service for the award of 
nonservice-connected pension benefits.  Service before 
July 1, 1946, in the organized military forces of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States, 
including guerrilla forces, shall not be deemed to have been 
active military service for the purpose of granting 
nonservice-connected disability pension.  38 U.S.C.A. 
§ 107(a) (West 1991).

The appellant had guerrilla service from May 1943 to August 
1945, as recognized by the U.S. military.  The guerrilla 
fighters are considered, for purposes of VA benefits, part of 
the regular Philippine Army.  Quiban v. Veterans 
Administration, 928 F.2d 1154 (D.C. Cir. 1991).  As such, 
although the appellant did have military service under the 
command and control of the United States, he is not, by law, 
entitled to nonservice-connected disability pension for his 
period of service.  38 C.F.R. § 3.8.

The Board notes that the constitutionality of the unequal 
treatment of Philippine veterans under 38 U.S.C.A. § 107 has 
been upheld on equal protection grounds.  Quiban, supra.  In 
addition, as for the appellant's contention that he is now a 
United States citizen, the determinative issue is whether or 
not entitlement to benefits derives from service "in the 
organized military forces of the Government of the 
Commonwealth of the Philippines."  38 U.S.C. § 107(a) (West 
1991).  That the appellant is now a U.S. citizen is 
irrelevant to this statutory determination.  Florentino v. 
Brown, 7 Vet.App. 369 (1995).

The Board is bound by the service department's certification 
in determining whether a Philippine veteran has requisite 
service.  Duro v. Derwinski, 2 Vet.App. 530 (1992).  
Therefore, the Board has no recourse but to find that the 
basic eligibility requirement of requisite service for 
entitlement to nonservice-connected pension benefits has not 
been satisfied.  Thus, the appellant's claim for entitlement 
to nonservice-connected pension benefits has no legal merit 
and is denied.


ORDER

Inasmuch as the appellant's service does not constitute 
active military service for purposes of VA nonservice-
connected pension benefits, the benefit sought on appeal is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

- 2 -


- 1 -


